Citation Nr: 0317197	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an original disability rating for post-
traumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to an increased disability rating for 
residuals of shell fragment wounds of the right shoulder and 
chest wall, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for PTSD and assigned an 
initial disability rating of 50 percent.  The RO confirmed 
and continued a noncompensable disability rating for 
residuals of shell fragment wounds of the right shoulder and 
chest wall.

In a May 2002 decision, the Board denied an initial rating in 
excess of 50 percent for PTSD, and denied an increased rating 
for residuals of shell fragment wounds of the right shoulder 
and chest wall.  In January 2003, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision on those two issues, and remanded the case for 
readjudication consistent with a January 2003 joint motion 
from the veteran and the VA Office of General Counsel.


REMAND

The Board will remand the case to the RO to obtain additional 
evidence in order to address concerns raised in the January 
2003 joint motion.  The veteran should receive a new VA 
examination of his right shoulder and chest, to address any 
muscle injury manifestations of the service-connected wounds 
of those areas, and to address the condition of scars 
residual to those wounds with consideration of recently 
revised regulations for evaluating skin disorders.  He should 
also receive an additional VA psychiatric examination to 
evaluate the manifestations of his PTSD, with specific 
commentary on how his PTSD symptoms affect his occupational 
functioning.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
an examination to evaluate the muscular 
and skin residuals of shell fragment 
wounds of the right shoulder and chest 
wall.  The veteran's claims file should 
be provided to the examiner for review.  
With regard to the muscles in the wounded 
areas, the examiner should indicate 
whether there is any metallic fragment 
retained in the muscle tissue, whether 
there is any fascial defect, atrophy, or 
impaired tonus, and whether there is any 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, uncertainty 
of movement, or any other impairment of 
function.  

The examiner should describe all scars in 
the wound areas, reporting the dimensions 
of each scar in inches or centimeters, 
and indicating whether each scar is 
tender, painful, or deep, or causes 
limitation of motion.

2.  The veteran should be scheduled for a 
VA psychiatric examination to obtain 
additional findings regarding the 
manifestations of his PTSD.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should specifically address how the 
veteran's PTSD symptoms affect his 
ability to function in employment, 
including his ability to establish and 
maintain effective work relationships.

3.  After completion of the above 
examinations, the RO should readjudicate 
the veteran's claims.  In evaluating the 
shell fragment wound residuals, the RO 
should consider both the old and new 
criteria for rating scars, and, if the 
benefit remains denied, include those 
criteria in a supplemental statement of 
the case.

If any benefit remains denied, the case should be returned to 
the Board, if otherwise in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The examinations requested 
in this remand are necessary to evaluate the veteran's 
claims.  His failure to report for scheduled examinations, 
without good cause, could result in the denial of his claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


